In an action to recover damages for breach of an alleged agreement whereby defendant employed plaintiff to negotiate for the purchase of real property, order denying defendant’s motion to strike out portions of the complaint as not conforming to section 241 of the Civil Practice Act, etc., affirmed, without costs. The complaint is unnecessarily long, and to some extent fails to follow section 241 of the Civil Practice Act. However, the portions complained of appear to present no particular harm or prejudice to defendant; and the allegations can be answered without undue difficulty. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.